DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 07/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-9 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially close” in claims 1-2, 7-9 and 14 is a relative term which renders the claim indefinite. The term “substantially close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, “substantially close” is a indefinite time.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiguchi (USPPGPubN 20020069408, referred to as Nishiguchi).
Regarding claims 1, 7 and 8:
A sponsorship credit display detection device for detecting, in a broadcast program, a sponsorship credit display that displays a sponsor of the broadcast program, the device comprising a processor configured to execute a method comprising:
Nishiguchi teaches extracting cut points, wherein each of the cut points includes a point of time when a frame of a plurality of frames indicating an  audio volume of the broadcast program is less than a predetermined audio volume threshold value and an amount of change of pixel values from a preceding frame of the frame to the frame being at least a pixel change threshold value, (Nishiguchi, the audio level is lowered, that is the sound volume is lowered, whilst the image signals are changed over, before and after each CM, [0095], extracting the cut change with low value of the audio signal, [0176]; The CM candidate detector 19 calculates the candidates of the CM domain on the frame basis, based on conditions that a frame be such a one in which the audio signals of the CM are of a low sound volume level, that is the audio signal level is not larger than a pre-set threshold (referred to below as sound volume condition, [0161]);
Nishiguchi teaches detecting a commercial message (CM) segment in the plurality of frames based on determining whether a time interval between the extracted cut points is substantially close to a predefined CM time length, (Nishiguchi, the sounding portion contained in the TV broadcast is shorter in a majority of cases by not less than 100 milliseconds/ substantially close to a predefined CM time length, than the prescribed time duration of the CM, [0101], Figs. 16A-D, [0176]-[0191]);
Nishiguchi teaches Identifying a first sponsorship credit display segment in the plurality of frames, wherein the first sponsorship credit display segment starts and ends at points of time at a predetermined time period before and  after at least one continuous CM segment in the plurality of frames, wherein the first sponsorship credit display segment includes indication of the sponsor associated with at least one of the at least one continuous CM segment, and the first sponsorship credit display segment is distinct from the at least one continuous CM segment, (Nishiguchi, the feature value Q.sub.1 is a fore-break length. The fore-break length is the small sound volume domain directly before the CM candidate domain, termed a fore-break domain, that is a time duration during which A[n] continues to be not larger than the pre-set threshold, [0148]-[0179], Figs. 16A-D); and
Nishiguchi teaches outputting information associated with the first sponsorship credit display segment, (Nishiguchi, the CM candidate table 20a to output the result as a CM candidate table 21a, [0193], Fig. 10, [0081], [0153], Fig. 12).
Regarding claims 2, 9 and 14:
The sponsorship credit display detection device according to claim 1, wherein the CM segment detector is configured to include: 
a CM boundary candidate segment decider configured to:  
Nishiguchi teaches when detecting a plurality of low audio volume segments where the audio volume is less than the predetermined audio volume threshold value and a time interval between a pair of low audio volume segments and the predefined CM time  is less than an error threshold value, (Nishiguchi, the CM candidate detector 19 calculates the candidates of the CM domain on the frame basis, based on conditions that a frame be such a one in which the audio signals of the CM are of a low sound volume level, that is the audio signal level is not larger than a pre-set threshold (referred to below as sound volume condition, [0161], wherein the spectral difference energy Q.sub.10 and Q.sub.11 is used for quantifying changes in the sound quality in the boundary between the main program portion and CM and between two CMs, [0190], If R is more than a pre-set threshold value, the supplementary condition decision unit 21 decides that the CM candidate is a highly probable CM candidate, [0193], Figs. 10, 16A-D).
Nishiguchi teaches determining a segment obtained by adding a predetermined time period before and after a low volume segment as a CM boundary candidate segment; (Nishiguchi, the audio level is lowered, that is the sound volume is lowered, whilst the image signals are changed over, before and after each CM wherein small time durationsis one of the condition to be met by almost all CMs, [0096]-[0099], Figs. Table in Fig. 15/Q1-Q4, 16A-D); and   
Nishiguchi teaches extracting a cut point within the CM boundary candidate segment, (Nishiguchi, a detection section for extracting pre-set signal from the transmission signal received by said reception section and for detecting transmission time of said pre-set signal in said transmission signal, [0010], [0016] wherein extracting the cut change with low value of the audio signal, [0176]) and 
Nishiguchi teaches  selecting the cut point for each CM boundary candidate segment such that a difference of a time interval between two cut points from the predefined CM  time length is substantially small, (Nishiguchi, the sounding portion contained in the TV broadcast is shorter in a majority of cases by not less than 100 milliseconds/ substantially close to a predefined CM time length, than the prescribed time duration of the CM, [0101], Figs. 16A-D, [0176]-[0191]); and 
Nishiguchi teaches determining that a segment of frames between the selected cut points corresponds to a CM segment, (Nishiguchi, the candidates M and N have become candidates because there fortuitously occurred cut change or small sound volume domain in the CM, [0218], Fig. 21A).
Regarding claims 3, 10 and 15:
The sponsorship credit display detection device according to claim 2, wherein the CM segment decider is configured to: 
Nishiguchi teaches generate a plurality of cut point series including a combination of the cut points selected one by one from each of the CM boundary candidate segments, (Nishiguchi, the candidates M and N have become candidates because there fortuitously occurred cut change or small sound volume domain in the CM, [0218], Figs. 20A -Figs. 21A-F), 
Nishiguchi teaches decide a cut point series that, in adjacent CM boundary candidate segments, minimizes a total difference of adjacent cut point times, which is the time between the cut points selected one by one, (Nishiguchi, the fore-break minimum amplitude Q.sub.3 is the minimum value of A[n] in the fore-break domain, [0180], Figs. 15, 16A-D, 20A-f/ T1-T4) and 
Nishiguchi teaches decide that a segment between the cut points of the cut point series is the CM segment, (Nishiguchi, Figs. 15, 16A-D, 20A-f/ T1-T4, Fig. 10/items 21, 22, [0193], [0195], Fig. 17).
Regarding claims 4, 11 and 16:
The sponsorship credit display detection device according to claim 1, the processor further configured to execute a method recognizer configured to: 
Nishiguchi teaches sing a detection model, estimating a second sponsorship credit display segment in the broadcast program for which the sponsorship credit display has not been detected, wherein a parameter to be applied to the detection model has been learned in advance using, in a learning broadcast program in which the sponsorship credit display has been detected, learning data including a still image in which the sponsorship credit display is displayed and a still image in which the sponsorship credit display is not displayed, (Nishiguchi, based on the frame-based picture signals, furnished from the frame memory 11, the cut change detection unit 12 detects a frame/still image in which an image is changed abruptly (referred to below as a changing image frame/still image) and a frame in which luminance is uniform (referred to below as a uniform luminance frame, Fig. 23, [0170], Fig. 14, denotes the frame numbers equivalent to the discrete time, [0176], Fig. 32, [0300]-[0306]); and 
Nishiguchi teaches outputting information indicating a common portion or a union of the first sponsorship credit display segment and the second sponsorship credit display segment, (Nishiguchi, combining different segment for displaying, Figs. 14, 16A-D, 20A-B, 21A-B).
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 12, 13, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi (USPPGPubN 20020069408, referred to as Nishiguchi), and further in view of Forbes (USPPGPubN 20090006193, referred to as Forbes).
Regarding claims 5, 12 and 19:
The sponsorship credit display detection device according to claim 1, the processor further configured to execute a method comprising:
Nishiguchi does not specifically teach detecting, based on results of voice recognition of an audio signal of the broadcast program,  a related phrase associated with estimating a predetermined period as a third sponsorship credit display segment. However, Forbes teaches a recognition module (such as recognition module 122 in the first client 102) may identify words or utterances using speech recognition algorithm which converts the digital audio data into computer recognizable data. In some embodiments, all or a portion of the recognition module may reside on a network server such 110, 112, or 120, [0033], Fig. 1/item 122, [0030]). and 
Nishiguchi in view of Forbes teaches using an appearance time of the related phrase as a start point: and outputting information indicating a common portion 
Nishiguchi wherein the provider is configured to provide information indicating a common portion or a union of the first sponsorship credit display segment and the third sponsorship credit display segment, (Nishiguchi, combining frame and audio to one portion, Fig. 23, [0240], Figs. 29A-C).
Regarding claims 6, 13, 17, 18 and 20, see rejection in claims 1 and 5.
Response to Arguments
4.	Applicant's arguments filed 07/28/2022 related to claims 1-20 have been fully considered but they are not persuasive.
In reference to Applicant's argument:
Abe does not extract the sponsorship credit display segment. Abe relates to 
detecting a commercial message (CM) and an access site associated with the CM, which contains detailed information content of the CM.
Examiner’s response:
Nishiguchi/Abe teaches detection information from the cut change detection unit 12, [0158], Fig. 12 extracting the cut change with low value of the audio signal, [0176], cut change detection shown in Figs 16A-D extracted. Also, the candidates M and N have become candidates because there fortuitously occurred cut change or small sound volume domain, [0218], Figs 21A-F. In addition, claim cites: “extracting cut points, wherein each of the cut points includes a point of time”. Nishiguchi/Abe teaches in FIG. 16A, a location CT means a position at which the cut change detection output C[n] is 1, that is a location where the cut change has been detected by detection unit 12 in Fig. 10, [0176], [0305] wherein the cut point includes a point of time as Fig. 16D shows. Therefore, the reference of Nishiguchi/Abe teaches the claim limitation in the independent claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Contact Information
6.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 16, 2022